IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1427
                              Filed April 15, 2020


IN RE THE MARRIAGE OF CARL E. HOFFMEYER
AND ROBIN MARIE HOFFMEYER

Upon the Petition of
CARL E. HOFFMEYER,
      Petitioner-Appellant,

And Concerning
ROBIN MARIE HOFFMEYER,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Palo Alto County, Don E. Courtney,

Judge.



      Carl Hoffmeyer appeals the district court’s denial of his application seeking

a credit for child support. AFFIRMED.



      Sarah A. Reindl, Reindl Law Firm, PLC, Mason City, for appellant.

      Jill M. Davis of Montgomery, Barry, Bovee, Steffen & Davis, Spencer, for

appellee.

      Thomas J. Miller, Attorney General, and Jade Havermann, Assistant

Attorney General, for appellee State of Iowa, Child Support Recovery Unit.



      Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                         2


DOYLE, Judge.

      Carl Hoffmeyer appeals the district court’s denial of his application seeking

a credit for child support. Upon our review, we affirm.

      I. Background Facts and Proceedings.

      In 1990, Carl Hoffmeyer petitioned the district court to dissolve his marriage

to Robin Hoffmeyer, now known as Robin Glander. The Hoffmeyers had three

minor children; their youngest child was born in 1990. Each parent sought physical

care and custody of the children, with the non-custodial parent paying child

support.

      A dissolution trial was held in May 1991. Carl did not appear on the day of

trial and his “attorney moved to continue the trial . . . because of [Carl’s]

unavailability. Apparently, [Carl was] in Texas, where he recently moved to accept

permanent employment.” The court overruled the motion, finding “no good cause

appear[ed] to grant [Carl’s] motion.” The court noted the matter had been pending

since July 1990, and it was clear Carl was aware of the trial date but had “simply

elected to not be present.” So the trial proceeded.

      In its decree dissolving the Hoffmeyers’ marriage, the court granted the

parties joint legal custody of the children, with Robin designated as the primary

physical caretaker. The court ordered Carl to pay Robin child support of $668 per

month.

      In January 2014, the State, through its Child Support Recovery Unit

(CSRU), moved for declaratory judgment requesting that the amount of child

support arrears be reduced to a court order.       Attached to the motion was a

computation of child support due from Carl to Robin from July 1991 to January
                                          3


20081—199 months total—at $668 per month less amounts Carl had paid over the

years, leaving a balance due of $110,238.74. In a March 2014 order, the court

affirmed Carl’s child support delinquency was $110,283.74 as of January 8, 2014.

       In August 2016, Carl filed an “Application for Credit for Child Support” in the

dissolution case. Carl’s application referenced the March 2014 order. In his

application, Carl stated that two of his children had come to live with him full-time—

one in 1993 and the other in 1995. He requested he “be given credit for child

support owed for those periods of time that the children were in his control, and for

such other and further relief.”

       The CSRU resisted the application, noting the Hoffmeyers’ decree had

neither been modified nor had Carl or Robin requested suspension of Carl’s child

support obligation under Iowa Code section 252B.20 or 252B.20A (2016). The

CSRU argued Carl’s application was, in effect, a request for entry of an order of

satisfaction of the child-support debt, but requirements for such, in section

598.22A, were not met by Carl.

       A hearing on Carl’s application was held in October 2018. Carl testified his

oldest child began living with him in 1993, the next oldest began living with him in

1995, and that Robin was aware of this. Carl and Robin’s youngest child remained

in Robin’s care. Carl testified he paid some support over the years, stating the last

time he “sent out a payment was 2012,”2 but he had stopped because he had

trouble finding work. He was unemployed at the time of the 2018 hearing. Carl



1 The child support obligation ended in January 2008 when the youngest child
emancipated.
2 A State’s exhibit shows a payment received in 2017.
                                         4


was asked why he had not come back “for these hearing or whatever,” and he

answered, “I just never did.”     He testified he never knew he “could file an

application to modify.”

       Robin also testified that two of their children had lived with Carl, and some

of the back child-support accrued during months when those children were living

with Carl. Robin testified she and Carl had talked about modifying the child-

support obligation over the years. She “had papers drawn and sent down to him”

to sign, but Carl did not sign or send the papers back. Carl asked another time

that she sign the papers again, but she told him he should have papers “drawn up

and send them to [her] and then [she] would gladly sign them. And they never did

show up.”

       After the hearing, the court entered a ruling denying Carl’s application. The

court agreed with the CRSU that “section 598.22A provides the exclusive means

to credit child support payments” and therefore the court lacked the authority to

grant Carl’s request. The court advised Carl “should have filed a modification

pursuant to section 598.21C and obtained a court order modifying his child support

order when the children began living with him.”

       II. Discussion.

       Carl now appeals the district court’s ruling denying his application. On

appeal, he asserts the district court could modify the child-support judgment “when

necessary to do equity and ensure due process.” He also argues he was deprived

of due process when the CSRU “sought and obtained an enforceable judgment

against him.” In response, the State notes Carl did not make any claim or present

any evidence on due process or his alleged lack thereof and submits error was not
                                         5


preserved on the claim. The State also argues setting aside the declaratory

judgment would not affect the amount Carl still owes under the dissolution decree,

because neither he nor Robin ever sought to have it modified. Based on the

decree, the State maintains Carl’s obligation to pay monthly child support accrued

until the youngest child turned eighteen and the past-due amount remains under

the existing decree.

       Our review is de novo. See Iowa R. App. P. 6.907 (stating equity cases are

to be reviewed de novo, and other types of cases are reviewed for correction of

errors at law).

       There is no question Carl did not raise a due process claim before the

district court. “It is a fundamental doctrine of appellate review that issues must

ordinarily be both raised and decided by the district court before we will decide

them on appeal.” Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (explaining

error preservation rules require an issue to be both raised and decided before we

will consider the issue on appeal); see also In re Marriage of Hansen, 886 N.W.2d

868, 871-72 (Iowa App. Ct. 2016). “Even issues implicating constitutional rights

must be presented to and ruled upon by the district court in order to preserve error

for appeal.” Taft v. Iowa Dist. Ct., 828 N.W.2d 309, 322 (Iowa 2013). Because

Carl’s due process argument was not raised or ruled on by the district court, it was

not preserved for our review.

       As to the district court’s authority to decide the issue, we note that each

child-support installment becomes a binding final judgment and lien when it comes

due unless the dissolution decree states otherwise.        See In re Marriage of

Shepherd, 429 N.W.2d 145, 146 (Iowa 1988) (discussing, among other things,
                                          6

Gilliam v. Gilliam, 258 N.W.2d 155, 156 (Iowa 1977), where the Iowa Supreme

Court “stated the court possessed no authority to exonerate liability for any or all

then past-due and accrued decretal support payments”). Additionally, in Iowa,

there is a “policy of protecting the stability of court judgments and the vested

interests of the parties.” Shepherd, 429 N.W.2d at 147. Thus, once the rights of

the parties have been established by decree, those rights, including any child-

support obligations that have accrued, are vested and cannot be taken away by

the court without statutory authority. See Dier v. Peters, 815 N.W.2d 1, 6 (Iowa

2012).     Only Iowa Code section 598.21C(5), which allows a child-support

obligation to be retroactively modified three months after the date the opposing

party received notice of the modification petition, provides the district court

authority to modify retroactively an accrued child-support obligation. See also In

re Marriage of Johnson, 781 N.W.2d 553, 559 (Iowa 2010).

         Though Carl’s application does not specifically request the court to modify

retroactively the accrued child-support obligation, the effect is the same.         To

provide Carl a “credit” for the time the two children lived with him would be the

equivalent of the court rewriting the dissolution decree to state Carl was not

obligated to pay support for certain months while the children were minors and

living with him. There is no authority for the court to rewrite the terms of the decree

now to modify retroactively the amount of support due. Carl was aware of his

support obligation. If he wanted to change the decree, the onus was on him to

seek a modification of the decree when the payments were accruing. He did not.

The district court correctly concluded it was without authority to modify retroactively

the amount of support due.
                                           7


       III. Conclusion.

       Upon our review, we agree with the State that Carl’s due process argument

was not preserved for our review because it was not raised or ruled on by the

district court. We also agree with the State and district court that the court was

without authority to modify retroactively the amount of support due. So we affirm

the district court’s ruling denying Carl’s application.

       AFFIRMED.

       May, J., concurs; Vaitheswaran, P.J., concurs specially.
                                          8


VAITHESWARAN, Presiding Judge (concurring specially).

       I specially concur. The inequities of this case are palpable. The district

court filed the dissolution decree in 1991, granting Robin Hoffmeyer physical care

of the three children and ordering Carl Hoffmeyer to pay $668 per month in child

support. One of the three children moved in with Carl in July 1993. A second child

moved in with him in July 1995. Yet, the accruing monthly child support figure—

$668—remained the same.

       Shortly after the dissolution decree was filed and well into 1999, the Iowa

Department of Human Services had the entire monthly amount of each support

payment assigned to it by operation of law, based on Robin’s receipt of public

assistance. See Iowa Code § 252A.13. The department periodically terminated

and re-initiated the assignments and periodically obtained income-withholding

orders. In 2014, the child support recovery unit moved for a declaratory judgment

that Carl was “delinquent in the amount of $110,283.74.” The district court entered

a judgment in that amount. To reiterate, the amount reflected a monthly child

support obligation owing to Robin for three children, not one.

       At a hearing on Carl’s motion for a credit, Robin testified she told the

department about the change in the physical care arrangement. She also testified

that she mailed Carl documents to amend his child support obligation but received

no response. Yet, in 1999, she notified the court of a “change of address for child

support” without indicating that the two children had been out of her care for several

years. And, at the hearing on Carl’s motion for a credit, she acknowledged that

the State’s exhibit disclosing the child support owed to her was for periods of time

that the two children were not living with her. When asked why she felt she was
                                           9


owed the money, she stated, “Because there was a court order stating that he was

to pay child support.”

       Equity might dictate relief under these circumstances. See In re Marriage

of Harvey, 523 N.W.2d 755, 755 (Iowa 1994) (concluding “the doctrine of equitable

estoppel bars a mother from recovering for past child support”); In re Marriage of

Yanda, 528 N.W.2d 642, 644–45 (Iowa Ct. App. 1994) (applying the doctrine of

equitable estoppel to preclude a mother from collecting a child support judgment

where the father supported the child “during the time the judgment occurred” and

the mother agreed not to collect support during the period); In re Marriage of

Weidauer, No. 08-1293, 2009 WL 2170219, at *3 (Iowa Ct. App. July 22, 2009)

(“The district court should have granted Mark’s request for a credit on his official

support payment record for the $22,750 in child support payments that he made

directly to Karen.”); cf. In re Marriage of Pals, 714 N.W.2d 644, 651 (Iowa 2006)

(“This is not the kind of case in which courts normally grant an exception to the

general no-credit-for-voluntary-overpayment rule to do equity, and we see no

reason to make an exception in this case.”). But, as inequitable as the facts

appear, I agree with the district court and the majority that Carl failed to seek timely

relief. He did not apply for a modification of the decree and, although the child

support recovery unit’s motion for declaratory judgment was served by mail at his

last known address, he did not contest the motion. At the hearing on his motion

for a credit, he testified he “never knew” he could file an application to modify the

child support obligation and he “never knew” Robin might owe him child support,

because he had “never been around . . . the court system to know that.” But
                                       10

“ignorance of the law is no excuse.” See Clark v. Iowa Dep’t of Revenue, 644

N.W.2d 310, 319 (Iowa 2002). Equities notwithstanding, I too vote to affirm.